PER CURIAM.
Following the decision of the supreme court, reported in Arlt v. Buchanan, Fla.1966, 190 So.2d 575, and this court’s mandate in response thereto, reported in Coral Construction Corp. v. Arlt, Fla.App. 1966, 191 So.2d 94, this cause came on for final hearing before the circuit judge and resulted in the entry of a judgment or decree in favor of the plaintiff in the trial court.
The defendant appeals and contends that the final judgment or decree under review is not supported by competent, substantial evidence. An examination of the record indicates that the plaintiff in the trial court carried her burden of proof in support of the cause of action pleaded and approved by the supreme court in Arlt v. Buchanan, supra.
Therefore, there being such in the record, this court is required to affirm the ruling of the circuit judge. Miami Beach First National Bank v. Shalleck, Fla.App.1966, 182 So.2d 649; Goldstein v. Pettinger, Fla.App.1966, 183 So.2d 740; Daniels v. Lake Pleasant Land Company, Fla.App.1967, 193 So.2d 679.
Affirmed.